DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 7/20/2020 and 8/19/2020 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 3/30/2020. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Objection to the Drawings
The drawings are objected to as they have been submitted in color (Gray).  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Status of Application
Claims 1-18 are pending. Claims 1, 7, and 13 are the independent claims.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “wherein the first ROI data is captured” and this limitation is unclear. Does this mean captured by a camera, or received, or is there a distinct metes and bounds of what is and what is not captured? As currently presented, Claim 1 fails to clearly recite the metes and bounds of claims and is thus indefinite. The Office is going to interpret this as any receiving of data. Appropriate action is required.
Claims 7 and 13 are rejected under the same rational.
Claim 1 states “dynamically receiving” and this limitation is unclear. Does this mean continually receiving data, or is there specific metes and bounds as to what and what is not “dynamic” ? As currently presented, Claim 1 fails to clearly recite the metes and bounds of claims and is thus indefinite. The Office is going to interpret this as any receiving of data. Appropriate action is required.
Claims 7 and 13 are rejected under the same rational.
Claims 2-6, 8-12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 7, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites, receiving, modifying, predicting and refining data for a vehicle.
The limitations of receiving, modifying, predicting and refining data for a vehicle, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a navigation device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the navigation device” language, “receiving, modifying, predicting and refining data for a vehicle” in the context of this claim encompasses the user manually steps of making a decision about a test script for a vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform the receiving, modifying, predicting and refining data for a vehicle steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, modifying, predicting and refining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receiving, modifying, predicting and refining data for a vehicle steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2-6, 8-12, and 14-18 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1, 7,  and 13.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with trajectory. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Abe et al. (United States Patent Publication 2017/0337810).
With respect to Claim 1: Abe discloses “A method of determining a navigation trajectory for an autonomous ground vehicle (AGV)” [Abe, Abstract]; 
“the method comprising: receiving, by a navigation device, first Region of Interest (ROI) data associated with an upcoming trajectory path” [Abe, ¶ 0132-0136 and Figure 17]; 
“wherein the first ROI data is captured while approaching the upcoming trajectory path from an anticipated future location of the AGV” [Abe, ¶ 0132-0136 and Figure 17]; 
“receiving, by the navigation device, one or more predicted attributes associated with a future navigation trajectory for the upcoming trajectory path” [Abe, ¶ 0132-0136 and Figure 17];
“wherein the one or more predicted attributes are predicted based on map data associated with the upcoming trajectory path using a first artificial intelligence (Al) prediction model” [Abe, ¶ 0132-0136 and Figure 17];  
“modifying, by the navigation device, the one or more predicted attributes based on the one or more environmental attributes associated with the upcoming trajectory path to generate one or more modified attributes associated with the future navigation trajectory” [Abe, ¶ 0132-0136 and Figure 17]; 
“wherein the one or more environmental attributes is derived based on the first ROI data” [Abe, ¶ 0132-0136 and Figure 17]; 
“dynamically receiving, by the navigation device, a second ROI data associated with the upcoming trajectory path upon reaching the anticipated future location” [Abe, ¶ 0112-0136 and Figures 12, 16 and 17]; 
“predicting, by the navigation device, one or more dynamic attributes associated with an imminent navigation trajectory for the upcoming trajectory path based on the second ROI data using a second Al prediction model” [Abe, ¶ 0112-0136 and Figures 12, 16 and 17]; 
“and refining, by the navigation device, the one or more modified attributes based on the one or more dynamic attributes to generate a final navigation trajectory” [Abe, ¶ 0112-0136 and Figures 12, 16 and 17].
With respect to Claim 2: Abe discloses “The method of claim 1, wherein the refining comprises: comparing the one or more modified attributes with the one or more dynamic attributes to determine an error; correcting the one or more modified attributes based on the error to generate one or more refined attributes; and updating the future navigation trajectory based on the one or more refined attributes to generate the final navigation trajectory” [Abe, ¶ 0112-0136 and Figures 12, 16 and 17].
With respect to Claim 3: Abe discloses “The method of claim 1, wherein, the one or more predicted attributes or the one or more dynamic attributes associated with the ROI are predicted based on at least one of a semantic segmentation, an object detection, and a lane detection” [Abe, ¶ 0112-0136 and Figures 12, 16 and 17].
With respect to Claim 4: Abe discloses “The method of claim 1, wherein the first ROI data is captured using a set of vision sensors installed on one or more road side infrastructures or other AGVs” [Abe, ¶ 0051-0052]; 
“and wherein the first ROI data is provided to the navigation device over vehicle-to-infrastructure (V2I) communication network or vehicle-to-vehicle (V2V) communication network” [Abe, ¶ 0057].
With respect to Claim 5: Abe discloses “The method of claim 1, wherein the one or more environmental attributes comprise at least one of a type of an obstacle present in the upcoming trajectory path, and a location of the obstacle” [Abe, ¶ 0112-0136 and Figures 12, 16 and 17].
With respect to Claim 6: Abe discloses “The method of claim 1, wherein the first Al prediction model is deployed on a cloud based computing device” [Abe, ¶ 0112-0136 and Figures 12, 16 and 17];
“and wherein the second Al prediction model is deployed on the navigation device” [Abe, ¶ 0112-0136 and Figures 12, 16 and 17].
With respect to Claims 7-12: all limitations have been examined with respect to the method in claims 1-6. The system taught/disclosed in claims 7-12 can clearly perform the method of claims 1-6. Therefore claims 7-12 are rejected under the same rationale.
With respect to Claims 13-18: all limitations have been examined with respect to the method in claims 1-6. The medium taught/disclosed in claims 13-18 can clearly perform the method of claims 1-6. Therefore claims 13-18 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669